DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No priority has been claimed in this application. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/27/2018 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.         	The drawings submitted on 7/27/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1-20:
The primary reason for the allowance of claims 1, 8 and 15 is the inclusion of the method steps of: determining a likelihood of a fault in the target electronic device during the time period based on the dependencies of the electronic devices and a mutual probability of failure of the target electronic device and parent electronic devices associated with the target electronic device. It is this/these features found in the claim(s), as they are claimed in the combination 
Claims 2-7 are allowed due to their dependency on claim 1.
Claims 9-14 are allowed due to their dependency on claim 8.
Claims 16-20 are allowed due to their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei et al. US Pat # 9,519,921 teaches a GPS and wireless integrated fleet management system and method
Marshall US PUB # 2006/0157563 teaches a smart card systems in connection with transportation services. 
Hammad et al. US Pat # 8,118,223 teaches smart sign mobile transit fare payment. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        March 10, 2022